Title: To Alexander Hamilton from Henry Knox, 8 August 1794
From: Knox, Henry
To: Hamilton, Alexander


War Department, Accountant’s Office, August 8, 1794. “I have the honor to inclose you an abstract of pay due the dismounted Infantry for the defensive protection of the Territory south west of the Ohio … in 1793 and part of 1794, an estimate of expenses and for pay of the Federal troops in that Quarter, also an estimate of the ordinary expenses of Government for Governor Blount for the year 1794.…”
